Citation Nr: 1710791	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  16-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Navy from January 1943 to July 1974.  He is a veteran of the World War II Era, Korean Conflict Era, Vietnam Era and Peacetime.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and has been subsequently transferred to the RO in St. Petersburg, Florida.  

In October 2016, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

Following the issuance of the March 2016 statement of the case, the Veteran submitted additional service records in support of his appeal.  As his substantive appeal was received in March 2016 and Agency of Original Jurisdiction (AOJ) consideration of this evidence has not been explicitly requested, a waiver of AOJ consideration is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501.  Therefore, the Board may properly consider such newly received evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran had boots on the ground in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to Agent Orange.

2. The Veteran has a current diagnosis of ischemic heart disease, which is presumptively related to Agent Orange exposure.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).

The Veteran's claim for entitlement to service connection for ischemic heart disease has been granted herein.  As such, any deficiencies with regard to VA's duty to notify and assist for this issue are harmless and non-prejudicial.

II. Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is a disease included under this presumption.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran is competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Merits of Claim

The Board concedes that the Veteran has a current diagnosis of ischemic heart disease.  This is confirmed by private treatment records and a June 2015 VA examination and opinion.  Therefore, the question addressed in this analysis is whether evidence supports the Veteran had "service in Vietnam," as defined in 38 C.F.R. § 3.307.  For the Veteran's ischemic heart disease to be presumed service-related as a result of exposure to Agent Orange, evidence must support the Veteran was either on the ground in the Republic of Vietnam at any time from January 9, 1962 to May 7, 1975 or that he served on a ship that navigated an inland waterway during this time period.

The Veteran contends that he was on the ground in Vietnam while waiting to be transported to the USS Oriskany (CVA 34) to report for duty on September 9, 1970.  The Veteran does not contend, nor is there evidence, that he served on a ship that navigated inland waterways during this period. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran had boots on the ground in the Republic of Vietnam during the Vietnam era and therefore is presumed to have been exposed to Agent Orange.

The RO requested the USS Oriskany ship history and deck logs from the Joint Services Records Research Center (JSRRC).  JSRRC, through the Defense Personnel Records Information Retrieval System (DPRIS), provided USS Oriskany ship command histories for 1970 and 1973.  JSRRC confirmed the USS Oriskany conducted Special Operations periods on Yankee Station in the Gulf of Tonkin from August 4-25, 1970.  JSRRC reported the 1970 ship history did not document any ship personnel stepping foot in the Republic of Vietnam.  JSRRC did not provide USS Oriskany deck log information because the RO's request was not made in a 60 day increment.  The RO re-requested USS Oriskany ship logs for July 1, 1970 to August 1, 1970.  In the response, JSRRC noted it reviewed the USS Oriskany deck log from July 1-31, 1970.  No aircrafts are recorded as landing from Vietnam.  The Board notes that the RO's request for USS Oriskany deck logs does not cover the date in question, August 9, 1970.  The Veteran's attorney later submitted pages from the USS Oriskany deck log for the dates of August 1, 1970 and August 9, 1970.  The August 1970 deck logs document that the USS Oriskany was moored at Naval Air Station Cubi Point in the Republic of the Philippines on August 1, 1970 and moored at Yankee Station in the Gulf of Tonkin on August 9, 1970. Portions of the August deck log are illegible.  As the Board finds enough evidence to rule in favor of the Veteran, the error made by the RO in requesting the incorrect dates is non-prejudicial.

The Veteran provided an August 1970 letter from his Personnel Officer stating that "in compliance with your basic orders, you reported on board for duty on 9 August 1970."  The Veteran also provided an October 1970 Report on the Fitness of Officers form confirming he reported for duty on August 9, 1970. 

In his initial claim, the Veteran stated he spent a week at Cam Ranh Bay, on or about July 1970, on the way to report for duty on the USS Oriskany.  In a March 2015 statement, the Veteran said he was assigned as a Weapons Officer aboard the USS Oriskany.  He stated he was flown by carrier onboard delivery (COD) aircraft to the USS Oriskany from Vietnam.  He stated he observed Agent Orange mixing, loading and delivery.  At his October 2016 hearing, the Veteran testified he "spent the better part of a week" in Vietnam waiting for transportation to the USS Oriskany.  He testified they were rousted out of bed by alarms and he witnessed the mixing of Agent Orange.  He testified he was transported by COD aircraft aboard the carrier on August 9, 1970.  

At the hearing, the Veteran contended that the deck log showing the USS Oriskany was at Yankee Station on August 9, and the Veteran's service personnel records showing he landed and reported for duty on August 9, should be sufficient evidence to support his claim.  He asserted that on August 9, 1970, eight days after the USS Oriskany left the Philippines, there would have been no place to come aboard the USS Oriskany, except from Vietnam.  In a November 2016 letter, the Veteran requested VA resolve any reasonable doubt in his favor.  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe the details of his assignments, and his credible testimony that he was on the ground in Vietnam is not contradicted by the other evidence of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His statements are consistent with the circumstances of his service as reflected in his service records.  Although there is a lack of corroboration that the Veteran took a COD aircraft from Vietnam to the ship, VA is required to give due consideration to the places, types and circumstances of the Veteran's service and to afford the Veteran the benefit of the doubt whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. §§ 1154(a), 5107(b).  After careful consideration of the matter, the Board finds the Veteran's statements to be credible in showing that he was present at some point in Vietnam.  

Given the Veteran's consistent and credible statements along with the lack of evidence to the contrary, the Board finds that the evidence is at least in equipoise regarding whether the Veteran had boots on the ground in the Republic of Vietnam, and extends consideration of herbicide exposure on a presumptive basis to the Veteran.

As stated above, the VA medical records associated with the Veteran's claims file establish the Veteran has a current diagnosis of ischemic heart disease.  As the regulations recognize this disease as being presumptively associated with exposure to herbicides (see 38 C.F.R. § 3.309(e)) and as the Board finds it is likely that the Veteran had boots on the ground in Vietnam, the appeal for service connection for ischemic heart disease is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for ischemic heart disease as a result of exposure to herbicide agents is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


